            Case 3:20-cr-00041-BAJ-SDJ        Document 32       06/17/20 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                MAGISTRATE CASE NO.

-vs-                                                    20-MJ-34-UNA-1

TERRY LEMOND DORSEY

                                 ORDER OF DETENTION

                                           FINDINGS

       In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing was held.

The defendant stipulated to detention at this time, reserving his right to reopen the issue of

detention. The government did not object. Based on the defendant’s stipulation, the defendant

is ordered detained subject to his right to reopen the detention hearing upon petitioning the court

for same.

                         DIRECTIONS REGARDING DETENTION

        TERRY LEMOND DORSEY is committed to the custody of the Attorney General or his
designated representative for confinement in a corrections facility separate, to the extent
practicable, from persons awaiting or serving sentences or being held in custody pending appeal.
TERRY LEMOND DORSEY shall be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a Court of the United States or on request of an attorney for
the government, the person in charge of the corrections facility shall deliver the Defendant to the
United States Marshals Service for the purpose of an appearance in connection with a Court
proceeding.

       Signed in Baton Rouge, Louisiana, on June 17, 2020.


                                             S
                                             ERIN WILDER-DOOMES
                                             UNITED STATES MAGISTRATE JUDGE
